In a negligence action to recover damages for personal injuries, defendant appeals from, an order of the Supreme Court, Queens County, entered January 22, 1974, which granted plaintiff’s motion to vacate an order of dismissal, on condition that plaintiff file a note of issue and statement of readiness within 30 days after publication of the decision in the New York Law Journal and that all pretrial examinations and procedures be completed within 45 days after such publication. Order modified by adding thereto the further condition that plaintiff’s attorney personally pay defendant $250 costs. As so modified, order affirmed, without costs. The $250 must be paid within 20 days after entry of the order to be made hereon. In view of the neglect of plaintiff’s attorney in handling this action, we believe he should be required personally to pay $250 costs to defendant. Hopkins, Acting P. J., Cohalan, Brennan, Benjamin and Munder, JJ., concur.